Defendant’s Rosario claim is unpreserved for review and we decline to review it in the interest of justice (People v Jackson, 78 NY2d 900). Were we to review it, we would find the contention to be without merit. The record before this Court indicates that prior to and during the trial, defendant possessed the original handwritten receipt which had been prepared on a voucher form, and failed to raise any claim arising from the People’s purported failure to provide defense counsel with the document (see, People v Tamayo, 222 AD2d 321). The record before us supports the People’s contention that defendant was provided with the original of this document, of which there *468was no copy. Concur — Rosenberger, J. P., Ellerin, Rubin and Nardelli, JJ.